 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JULIUS ANDERSON,                                    No. 2:18-cv-2314 DB P
11                        Plaintiff,
12            v.                                          ORDER
13    CALIFORNIA MEDICAL FACILITY, et
      al.,
14
                          Defendants.
15

16
            Plaintiff, a state prisoner proceeding through counsel, seeks relief pursuant to 42 U.S.C.
17
     § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915.
18
     Plaintiff’s complaint is before the court for screening.
19
     I.     Application to Proceed In Forma Pauperis
20
            Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §
21
     1915(a). Accordingly, the requests to proceed in forma pauperis will be granted.
22
            Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§
23
     1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
24
     accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
25
     the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
26
     forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
27
     of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
28
                                                         1
 1   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time

 2   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §

 3   1915(b)(2).

 4   II.     Screening Requirement

 5           The in forma pauperis statute provides, “Notwithstanding any filing fee, or any portion

 6   thereof, that may have been paid, the court shall dismiss the case at any time if the court

 7   determines that . . . the action or appeal . . . fails to state a claim upon which relief may be

 8   granted.” 28 U.S.C. § 1915(e)(2)(B)(ii).

 9   III.    Pleading Standard

10           Section 1983 “provides a cause of action for the deprivation of any rights, privileges, or

11   immunities secured by the Constitution and laws of the United States.” Wilder v. Virginia Hosp.

12   Ass'n, 496 U.S. 498, 508 (1990) (quoting 42 U.S.C. § 1983). Section 1983 is not itself a source of

13   substantive rights, but merely provides a method for vindicating federal rights conferred

14   elsewhere. Graham v. Connor, 490 U.S. 386, 393-94 (1989).

15           To state a claim under § 1983, a plaintiff must allege two essential elements: (1) that a

16   right secured by the Constitution or laws of the United States was violated and (2) that the alleged

17   violation was committed by a person acting under the color of state law. See West v. Atkins, 487

18   U.S. 42, 48 (1988); Ketchum v. Alameda Cnty., 811 F.2d 1243, 1245 (9th Cir. 1987).

19           A complaint must contain “a short and plain statement of the claim showing that the

20   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not
21   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

22   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

23   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

24   matter, accepted as true, to state a claim to relief that is plausible on its face.” Id. Facial

25   plausibility demands more than the mere possibility that a defendant committed misconduct and,

26   while factual allegations are accepted as true, legal conclusions are not. Id. at 677-78.
27   ////

28   ////
                                                           2
 1   IV.     Plaintiff’s Allegations

 2           At all times relevant to this action, plaintiff was a state prisoner housed at California

 3   Medical Facility (“CMF”) in Vacaville, California. He names as defendants CMF and the Chief

 4   Medical Executive at CMF, Dr. Bick.

 5           Plaintiff’s allegations may be fairly summarized as follows:

 6           Plaintiff suffers from a variety of debilitating medical conditions, including constant left

 7   leg pain, impaired mobility, spinal stenosis, and depression. Unidentified medical staff at CMF

 8   have repeatedly denied adequate medical care to plaintiff despite complaints of intense pain.

 9   Plaintiff is a litigator and thus disliked by medical staff.

10           Plaintiff sues for violation of his Fourteenth Amendment Due Process and Eighth

11   Amendment rights. He also asserts state law claims for negligence, medical malpractice, and

12   intentional infliction of emotional distress. Plaintiff seeks damages.

13
     V.      Discussion
14
             A.      Short and Plain Statement of the Claim
15
             Rule 8 of the Federal Rules of Civil Procedure mandates that a complaint include a “short
16
     and plain statement of the claim,” Fed. R. Civ. P. 8(a)(2), and that each allegation “be simple,
17
     concise, and direct.” Fed. R. Civ. P. 8(d)(1). A complaint that is so confusing that its “'true
18
     substance, if any, is well disguised’” may be dismissed for failure to satisfy Rule 8. Hearns v. San
19
     Bernardino Police Dep’t, 530 F.3d 1124, 1131 (9th Cir. 2008) (quoting Gillibeau v. City of
20
     Richmond, 417 F.2d 426, 431 (9th Cir. 1969)); see also McHenry v. Renne, 84 F.3d 1172, 1180
21
     (9th Cir. 1996) (“Something labeled a complaint but written ... prolix in evidentiary detail, yet
22
     without simplicity, conciseness and clarity as to whom plaintiffs are suing for what wrongs, fails
23
     to perform the essential functions of a complaint.”); Nevijel v. N. Coast Life Ins. Co., 651 F.2d
24
     671, 673-74 (9th Cir. 1981) (affirming a dismissal with prejudice for failure to comply with Rules
25
     8(a) and 8(e), finding that both the original complaint and an amended complaint were “verbose,
26
     confusing and conclusory”).
27
     ////
28
                                                          3
 1           Plaintiff’s pleading is so factually sparse that it fails to meet Rule 8’s pleading

 2   requirements. Other than claiming, generally, that medical staff have denied plaintiff adequate

 3   medical care, the complaint fails to set forth relevant specifics, such as who allegedly mistreated

 4   plaintiff, when such incidents occurred, and how the named defendants are involved. For this

 5   reason alone, plaintiff’s complaint must be dismissed.

 6           B.      Linkage

 7           In addition, the Civil Rights Act requires that there be an actual connection or link

 8   between the actions of the defendants and the deprivation alleged to have been suffered by

 9   plaintiff. See Monell v. Department of Social Services, 436 U.S. 658 (1978); Rizzo v. Goode, 423

10   U.S. 362 (1976). The Ninth Circuit has held that “[a] person ‘subjects’ another to the deprivation

11   of a constitutional right, within the meaning of section 1983, if he does an affirmative act,

12   participates in another’s affirmative acts or omits to perform an act which he is legally required to

13   do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588 F.2d 740, 743

14   (9th Cir. 1978). In order to state a claim for relief under 42 USC § 1983, plaintiff must link each

15   named defendant with some affirmative act or omission that demonstrates a violation of

16   plaintiff’s federal rights.

17           A supervisor may be held liable under section 1983 “if there exists either (1) his or her

18   personal involvement in the constitutional deprivation, or (2) a sufficient causal connection

19   between the supervisor’s wrongful conduct and the constitutional violation.” Starr v. Baca, 652

20   F.3d 1202, 1207 (9th Cir. 2011) (quoting Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). “A
21   supervisor is only liable for constitutional violations of his subordinates if the supervisor

22   participated in or directed the violations, or knew of the violations and failed to act to prevent

23   them.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989).

24           Plaintiff has not met these requirements here. In an amended complaint, he must clearly

25   state which defendant(s) he feels are responsible for each violation of his constitutional rights and

26   their factual basis as his complaint must put each defendant on notice of plaintiff’s claims against
27   him or her. See Austin v. Terhune, 367 F.3d 1167, 1171 (9th Cir. 2004).

28   ////
                                                         4
 1            C.     Eleventh Amendment

 2            Plaintiff names the California Medical Facility as one of the defendants in this case. The

 3   Eleventh Amendment prohibits federal courts from hearing suits brought against a state both by

 4   its own citizens, as well as by citizens of other states. See Brooks v. Sulphur Springs Valley Elec.

 5   Coop., 951 F.2d 1050, 1053 (9th Cir. 1991). This prohibition extends to suits against states

 6   themselves and to suits against state agencies. See Lucas v. Dep't of Corr., 66 F.3d 245, 248 (9th

 7   Cir. 1995) (per curiam); Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). A state’s agency

 8   responsible for incarceration and correction of prisoners is a state agency for purposes of the

 9   Eleventh Amendment. See Alabama v. Pugh, 438 U.S. 781, 782 (1978) (per curiam); Hale v.

10   Arizona, 993 F.2d 1387, 1398-99 (9th Cir. 1993) (en banc).

11            D.     Eighth Amendment Deliberate Indifference

12            Though presented as a “Fourteenth Amendment Due Process” claim, plaintiff’s

13   allegations are more properly construed to assert an Eighth Amendment medical indifference

14   claim.

15            Generally, the unnecessary and wanton infliction of pain constitutes cruel and unusual

16   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

17   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

18   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

19   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

20   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.
21            What is needed to show unnecessary and wanton infliction of pain “varies according to

22   the nature of the alleged constitutional violation.” Hudson, 503 U.S. at 5 (citing Whitley, 475

23   U.S. at 320). In order to prevail on a claim of cruel and unusual punishment, however, a prisoner

24   must allege and prove that objectively he suffered a sufficiently serious deprivation and that

25   subjectively prison officials acted with deliberate indifference in allowing or causing the

26   deprivation to occur. Wilson v. Seiter, 501 U.S. 294, 298-99 (1991).
27            If a prisoner's Eighth Amendment claim arises in the context of medical care, the prisoner

28   must allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference
                                                        5
 1   to serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has

 2   two elements: “the seriousness of the prisoner's medical need and the nature of the defendant's

 3   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

 4   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

 5          A medical need is serious “if the failure to treat the prisoner's condition could result in

 6   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

 7   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

 8   “the presence of a medical condition that significantly affects an individual's daily activities.” Id.

 9   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

10   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

11   825, 834 (1994).

12          If a prisoner establishes the existence of a serious medical need, he must then show that

13   prison officials responded to the serious medical need with deliberate indifference. See Farmer,

14   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,

15   delay, or intentionally interfere with medical treatment, or may be shown by the way in which

16   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

17   Cir. 1988).

18          Before it can be said that a prisoner's civil rights have been abridged with regard to

19   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

20   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter
21   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

22   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in

23   diagnosing or treating a medical condition, without more, does not violate a prisoner's Eighth

24   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of

25   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

26   the prisoner's interests or safety.’” Farmer, 511 U.S. at 835.
27          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

28   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a
                                                        6
 1   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

 2   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;

 3   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep't, 865 F.2d 198,

 4   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir.

 5   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

 6   provide additional support for the inmate's claim that the defendant was deliberately indifferent to

 7   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

 8           Finally, mere differences of opinion between a prisoner and prison medical staff or

 9   between medical professionals as to the proper course of treatment for a medical condition do not

10   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

11   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

12   F.2d 1337, 1344 (9th Cir. 1981).

13           Again, because plaintiff’s allegations are so factually sparse, the Court cannot properly

14   assess them. There is no information as to who denied or delayed plaintiff’s medical care, under

15   what circumstances that conduct occurred, when it occurred, etc. It is thus impossible to consider

16   whether the defendants acted with deliberate indifference to plaintiff’s serious medical needs.

17           E.      First Amendment Retaliation

18           Plaintiff’s allegations suggest that some medical staff denied plaintiff medical care

19   because he is a “litigator.” If plaintiff intends to assert a First Amendment retaliation claim, he

20   must comply with the following requirements to state a claim.
21           “Within the prison context, a viable claim of First Amendment retaliation entails five

22   basic elements: (1) An assertion that a state actor took some adverse action against an inmate (2)

23   because of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s

24   exercise of his First Amendment rights, and (5) the action did not reasonably advance a legitimate

25   correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (fn. and citations

26   omitted); see also Silva v. Di Vittorio, 658 F.3d 1090, 1104 (9th Cir. 2011) (prisoners retain First
27   Amendment rights not inconsistent with their prisoner status or penological objectives, including

28   the right to file inmate appeals and the right to pursue civil rights litigation).
                                                          7
 1          F.      State Law Claims

 2          Plaintiff has also asserted state law claims for negligence, medical malpractice, and

 3   intentional infliction of emotional distress. In the absence of an actionable federal claim, though,

 4   the court declines to consider these claims. See 28 U.S.C. § 1367.

 5   VI.    Conclusion

 6          Based on the foregoing, the undersigned concludes that plaintiff fails to state a claim. The

 7   Court will, however, grant plaintiff an opportunity to file an amended complaint. Noll v. Carlson,

 8   809 F.2d 1446, 1448-49 (9th Cir. 1987). If plaintiff does not wish to amend, he may instead file a

 9   notice of voluntary dismissal, and the action then will be terminated by operation of law. Fed. R.

10   Civ. P. 41(a)(1)(A)(i). Alternatively, plaintiff may forego amendment and notify the Court that he

11   wishes to stand on his complaint. See Edwards v. Marin Park, Inc., 356 F.3d 1058, 1064-65 (9th

12   Cir. 2004) (plaintiff may elect to forego amendment). If the last option is chosen, the undersigned

13   will issue findings and recommendations to dismiss the aforementioned claims and defendants,

14   plaintiff will have an opportunity to object, and the matter will be decided by a District Judge. No

15   further opportunity to amend will be given by the undersigned.

16          If plaintiff opts to amend, he must demonstrate that the alleged acts resulted in a deprivation

17   of his constitutional rights. Iqbal, 556 U.S. at 677-78. Plaintiff must set forth “sufficient factual

18   matter . . . to ‘state a claim that is plausible on its face.’” Id. at 678 (quoting Twombly, 550 U.S. at

19   555 (2007)). Plaintiff should note that although he has been granted the opportunity to amend his

20   complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507 F.3d
21   605, 607 (7th Cir. 2007). Plaintiff should carefully review this screening order and focus his efforts

22   on curing the deficiencies set forth above.

23          Finally, plaintiff is advised that Local Rule 220 requires that an amended complaint be

24   complete in itself without reference to any prior pleading. As a general rule, an amended complaint

25   supersedes the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Once an

26   amended complaint is filed, the original complaint no longer serves a function in the case. Id.
27   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

28   of each defendant must be sufficiently alleged. The amended complaint should be clearly titled, in
                                                         8
 1   bold font, “First Amended Complaint,” reference the appropriate case number, and be an original

 2   signed under penalty of perjury. Plaintiff’s amended complaint should be brief. Fed. R. Civ. P. 8(a).

 3   Although accepted as true, the “[f]actual allegations must be [sufficient] to raise a right to relief

 4   above the speculative level . . . .” Twombly, 550 U.S. at 555 (citations omitted).

 5             In accordance with the above, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

 7             2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

 8   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

 9   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

10   Director of the California Department of Corrections and Rehabilitation filed concurrently

11   herewith;

12             3. Within thirty (30) days from the date of service of this order, plaintiff must file either a

13   first amended complaint curing the deficiencies identified by the Court in this order, a notice of

14   voluntary dismissal, or a notice of election to stand on the complaint; and

15             4. If plaintiff fails to file a first amended complaint or a notice of voluntary dismissal, the

16   Court will issue findings and recommendations to dismiss this action for failure to comply with a

17   court order and failure to prosecute.

18   Dated: October 29, 2018

19

20
     /DLB7;
21   DB/Inbox/Substantive/ande2314.scrn

22

23

24

25

26
27

28
                                                           9
